Per Curiam.

There is some confusion from the evidence arising from the use of the masculine pronoun in the plaintiff’s testimony; this may be from an error of the stenographer. There appeared on the trial that two watches were sold by the plaintiff, one to the defendant and another to a third person which was afterwards returned. There is no evidence that the watch sold to the defendant was ever returned, or the balance due therefor was ever paid.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.